DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 and 24 are currently pending and have been considered below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 24 each recites “the water permeability of the top being at least 1000 to 5000 millidarcy (emphasis added).” The claim limitation could reasonably be construed to require the water permeability of the top to be at least 1000 millidarcy, and thus a top having a water permeability of 1000 millidarcy would meet the claim limitation. The claim limitation, however, could also reasonably be construed to require the water permeability of the top to be at least 3000 millidarcy or 5000 millidarcy, in which case a top having a water permeability of 1000 millidarcy would not meet the claim limitation. Because one of ordinary skill in the art 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-10, 12, 14, 15, 18-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication No. WO 2006/108898 to Santana (“Santana”) (copy of reference and English translation were provided to applicant January 4, 2021) in view of U.S. Patent No. 8,147,165 to Sung (“Sung”).
Regarding claim 1, Santana teaches an article comprising: a top (5), one or more support members (6), each support member comprising a first end and a second end, the first end of the one or more support members being connected to the top (FIGS. 1, 2); and optionally a base (2), and if the base is present, the second end of at least one support member being connected to the base (FIGS. 1, 2).

Sung teaches an article (10), including a top (20) having optimized water permeability (Col. 6, lines 44-61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of Santana such that the top has optimized water permeability, as taught by Sung, in order to improve its water purification function, reproduction function, and water control function (Sung at Col. 6, lines 44-61).
While the combination of Santana and Sung teaches the top has optimized water permeability, it does not explicitly teach the water permeability is at least 1000 to 5000 millidarcy.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the top’s permeability at least 1000 to 5000 millidarcy. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Santana and Sung combination such that the water permeability of the top is at least 1000 to 5000 millidarcy, in order to improve water purification and water control, and thus promote biological cultivation (see, e.g., Sung at Col. 6, lines 44-61).
Regarding claim 2, the combination of Santana and Sung as modified teaches the top has a porosity of at least 10% and not more than 45% (Sung at Col. 6, lines 44-61, teaching the top has a porosity in the range of 10%-30%). 
Regarding claim 6, the combination of Santana and Sung teaches the top is in the shape of a disc, sphere section, hemisphere, and/or dome (Santana at FIGS. 1, 2). Also, in case one were to argue that the top of Santana is not a disc, sphere section, hemisphere, and/or dome, then it is well settled that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the top having a shape that is a disc, sphere section, hemisphere, and/or dome. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of the combination of Santana and Sung such that the top is in the shape of a disc, sphere section, hemisphere, and/or dome, in order to ease manufacturing. 
Regarding claim 7, the combination of Santana and Sung teaches the article comprises a floor contact area (Santana at 5, FIG. 2), and a 25projected area of the top of the article, when projected on the floor, is 70% to 130% of the floor contact area (Santana at ¶ [0033] teaching that the width of the bottom is 1.52 m, and the width of the top is 1.42 m). 
Regarding claim 8, the combination of Santana and Sung teaches each and every element of claim 1 as discussed above, bit it does not explicitly teach wherein the average cross-sectional area of the support member or the sum of the average cross-sectional area of the support members is not more than 3025% of the projected area of the top when projected on the floor.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this 
Regarding claim 9, the combination of Santana and Sung teaches wherein at least one of the one or more support members comprises one or more through holes (Santana at FIG. 1, showing one support member made up of several cylinders (6) and through holes extending between the cylinders and through the support member).
Regarding claim 10, the combination of Santana and Sung teaches each and every element of claim 9 as discussed above, but it does not explicitly teach the through holes are 10% to 50% of the surface area of the support member.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the through holes making up 10% to 50% of the surface area of the support member. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Santana and Sung combination such that the through holes make up 10% to 50% of the surface area of the support 
Regarding claim 12, the combination of Santana and Sung teaches wherein the top comprises two or more top pieces (Santana at FIG. 8, showing top includes slab (5) and tube (8)). 
Regarding claim 14, the combination of Santana and Sung teaches wherein the base (Santana at 2) is present, and the base comprises a first surface and a second surface, the first surface intended for contact with the floor and the at least one support being connected to the second surface (Santana at FIGS. 1, 2).
Regarding claim 15, the combination of Santana and Sung teaches wherein the height of the base is less than 20% of the equivalent diameter of the first surface of the base (Santana at ¶¶ [0033], [0034], teaching the base has a height of 0.26 m and a diameter of 1.52 m). 
Regarding claim 18, the combination of Santana and Sung the base includes at least one anchor point (3, FIG. 1). 
Regarding claim 19, the combination of Santana and Sung teaches the base comprises two or more base pieces (Santana at FIG. 7, showing base includes slab (2) and tube (8)). 
Regarding claim 20, the combination of Santana and Sung teaches the base and at least one of the one or more support members are integrated (Santana at FIGS. 1, 2). 
Regarding claim 21, the combination of Santana and Sung teaches the base, one or more support members, and the top comprise concrete (Santana at ¶¶ [0018], [0019], FIG. 7).
Regarding claim 24, Santana teaches an artificial reef comprising two or more articles (FIG. 9, ¶ [0041]), wherein each article comprises: a top (5), one or more support members (6), each support member comprising a first end and a second end, the first end of the one or more support members being connected to the top (FIGS. 1, 2); and optionally a base (2), and if the 
Santana is silent on the water permeability of the top being at least 1000 to 5000 millidarcy.
Sung teaches an article (10), including a top (20) having optimized water permeability (Col. 6, lines 44-61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of Santana such that the top has optimized water permeability, as taught by Sung, in order to improve its water purification function, reproduction function, and water control function (Sung at Col. 6, lines 44-61).
While the combination of Santana and Sung teaches the top has optimized water permeability, it does not explicitly teach the water permeability is at least 1000 to 5000 millidarcy.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the top’s permeability at least 1000 to 5000 millidarcy. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Santana and Sung combination such that the water permeability of the top is at least 1000 to 5000 millidarcy, in order to improve water purification and water control, and thus promote biological cultivation (see, e.g., .
Claims 3-5, 11, 13, 16, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Santana in view of Sung, and further in view of U.S. Publication No. 2013/0118413 to Bennett (“Bennett”).
Regarding claim 3, the combination of Santana and Sung teaches each and every element of claim 1 as discussed above, but it does not explicitly teach the top comprises at least 30 wt% of CaCO3. 
Bennett teaches an article comprising a top that comprises CaCO3 (¶ [0019]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the combination of Santana and Sung such that the top comprises CaCO3 as taught by Bennett, in order to provide durability and promote biological growth. 
The combination of Santana, Sung, and Bennett does not explicitly teach the top comprises 30 wt% of CaCO3.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the making the top 30 wt% of CaCO3. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Santana, Sung, and Bennett combination such that the top comprises 30 wt%CaCO3, in order to provide durability and promote biological growth.
Regarding claim 4, the combination of Santana, Sung, and Bennet teaches the top comprises natural fibers (Bennet at ¶ [0019], teaching natural fibers).
Regarding claim 5, the combination of Santana, Sung, and Bennet does not explicitly teach the natural fibers comprise cotton, silk, hemp, flax, wood pulp, or a combination thereof.

Regarding claim 11, the combination of Santana and Sung teaches each and every element of claim 9 as discussed above, but it does not explicitly teach wherein at least some of the through-holes are circular or substantially circular with a diameter in the range of 5 cm to 10 cm.
Bennett teaches an article comprising a support member that comprises through holes that are circular or substantially circular (FIGS. 3, 4, showing through holes (4, 8, 12, 13, and/or 11) that are circular or substantially circular). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Santana and Sung combination such that the support member comprises through holes that are circular or substantially circular, as taught by Bennett, in order to provide spaces for various organisms. 
The combination of Santana, Sung, and Bennett does not explicitly teach the diameter of the through holes is in the range of 5 cm to 10 cm. 

Regarding claim 13, the combination of Santana and Sung teaches each and every element of claim 1 as discussed above, and Santana teaches a deployment link (3), but it teaches the link to be on the bottom (FIG. 1), and thus the combination does not explicitly teach the top comprises a deployment link. 
Bennett teaches the top has a deployment link (7, FIG. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Santana and Sung combination by providing the deployment link on the top rather than the bottom, as taught by Bennett, in order to facilitate handling of the article.
Regarding claim 16, the combination of Santana and Sung teaches each and every element of claim 14, and Santana teaches the base comprises one or more holes (¶ [0029], teaching that the base is made of porous material and thus comprises holes), but Santana does not explicitly teach the base comprises through holes. 
Bennett teaches an article comprising a base (6 and bottom modular element 2), wherein the base comprises through holes (FIGS. 3, 4, showing through holes 4, 8, 12, 13, and/or 11).

Regarding claim 17, the combination of Santana, Sung, and Bennett teaches each and every element of claim 16 as discussed above, and Bennett teaches at least some of the through holes are circular or nearly circular (FIGS. 3, 4, showing through holes (4, 8, 12, 13, and/or 11) that are circular or substantially circular).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Santana and Sung combination such that at least some of the through holes are circular or substantially circular, as taught by Bennett, in order to provide spaces for various organisms. 
The combination of Santana, Sung, and Bennett does not explicitly teach the diameter of the through holes is in the range of 5 cm to 10 cm. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the making the diameters between 5 cm and 10 cm. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Santana, Sung, and Bennett combination such that the diameters of the through holes are between 5 cm and 10 cm, in order to provide optimal spaces for various organisms to grow. 
Regarding claim 22, the combination of Santana and Sung teaches each and every element of claim 21 as discussed above, and Santana teaches wherein the base (2) is a disc shape or substantially a disc shape (FIGS. 1, 2). 
Also, in case one were to argue that the top of Santana is not a disc, then it is well settled that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the top having a shape that is a disc, sphere section, hemisphere, and/or dome. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of the Santana and Sung combination such that the top is in the shape of a disc, sphere section, hemisphere, and/or dome, in order to ease manufacturing. 
The combination of Santana and Sung does not explicitly teach the equivalent diameter of the projected area of the top onto the floor being within 5% of the equivalent diameter of the base. Rather, Santana teaches the diameter of the projected area of the top onto the floor within about 6.6% of the equivalent diameter of the base (¶ [0033], teaching the top having a width of 1.42 m and the base having a width of 1.52 m). 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the making the projected area of the top within 5% (as opposed to within 6.6%) of the equivalent diameter of the base. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the 
The combination of Santana and Sung does not explicitly teach the support is in the shape of a tapered column being of larger dimension at the connection with the base than at the connection at the top and of a height equal to or greater than 0.75% of the diameter of the disc of the base, and the projected area of the top onto the floor being a circle or substantially a circle. 
Bennett teaches the support is in the shape of a tapered column being of larger dimension at the connection with the base than at the connection at the top (FIGS. 3, 4, showing support that is made up of modular elements (2) that form a tapered column of larger dimension at the base than at the top), and the projected area of the top onto the floor being a circle or substantially a circle (FIGS. 3, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Santana and Sung combination by making the support shaped as a tapered column and making the top shaped so that the projected are of the top onto the floor is a circle or substantially a circle, as taught by Bennett, in order to provide more spaces for the various species. 
The combination of Santana, Sung, and Bennett does not explicitly teach the support has a height equal to or greater than 0.75% of the diameter of the disc of the base. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the making the height of the support . 
Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive and/or are moot in light of the new grounds for rejection. 
Regarding applicant’s remarks directed to the limitation “the water permeability of the top being at least 1000 to 5000 millidarcy” and the Santana reference, these arguments are moot in light of the new ground of rejection. Sung is now being relied upon for teaching a top with an optimized water permeability (see, e.g., rejection of claim 1 under 35 U.S.C. 103 above). As discussed above, Sung teaches to increase the water permeability of the top, in order to improve its water purification function, reproduction function, and water control function (Sung at Col. 6, lines 44-61).
Regarding the water permeability of the top “being at least 1000 to 5000 millidarcy,” It is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the top’s permeability at least 1000 to 5000 millidarcy. Applicant’s disclosure and the affidavit submitted October 12, 2021 (the “Affidavit”) do not show criticality of the water permeability being 1000 to 5000 millidarcy. At most, applicant’s disclosure and the Affidavit merely say that it is beneficial to have a top with an increased water permeability, in order to allow sufficient water influx and outflux. Sung teaches a top with an e.g., Sung at Col. 6, lines 44-61). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Santana and Sung combination so that the water permeability of the top is at least 1000 to 5000 millidarcy, in order to improve water purification and water control, and thus promote biological cultivation (see, e.g., Sung at Col. 6, lines 44-61).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the presence of two types of materials, both based in Portland cement, but one with a high porosity percentage” (pages 4-5 of applicant’s Remarks)) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specifConclusion
ication are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Affidavit filed October 12, 2021 does not show criticality for the claimed range, namely the water permeability of the top being at least 1000 to 5000 millidarcy, as recited in claims 1 and 24. The only mention of the claimed range is at page 3, where it reads “It is my belief that the claimed amount of water permeability of 1000-5000 mD would not have been obvious to one of ordinary skill in the art at least because the claimed characteristic of water permeability is critical” (page 3 of the Affidavit). At most, the Affidavit merely says that it is important for the invention to have a sufficient water permeability. Nowhere is there any evidence for why “at least 1000 to 5000 millidarcy” is patentably significant. 
The Affidavit also details numerous features that are not recited in the rejected claims. For example: the ration between weight, area, and pressure over the sediment dynamic; the 
As discussed above, the combination of Santana and Sung teaches each and every element of independent claims 1 and 24. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            
/PETER M POON/            Supervisory Patent Examiner, Art Unit 3643